Judgment unanimously affirmed. Memorandum: During his plea colloquy, defendant admitted that he grabbed a money bag from the victim. County Court satisfied its duty to inquire further "to ensure that defendant [understood] the nature of the charge and that the plea [was] intelligently entered” (People v Lopez, 71 NY2d 662, 666; see, People v Toxey, 86 NY2d 725; People v Francis, 38 NY2d 150,153). In response to the court’s question, "So you forcibly took this property from somebody on Wall Street?”, defendant answered in the affirmative. That response demonstrates that defendant’s guilty plea was knowing and voluntary. (Appeal from Judgment of Cayuga County Court, Corning, J. — Robbery, 3rd Degree.) Present — Denman, P. J., Green, Fallon, Doerr and Balio, JJ.